The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on October 16, 2019, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: October 16, 2019




                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

IN RE:

RICHARD MCKAY OSBORNE, JR.                                     CASE NO: 17-14920 aih
TRICIA A. OSBORNE
                                                               CHAPTER 7

                                                               JUDGE ARTHUR I. HARRIS

                  ORDER ON MOTION TO WITHDRAW AS COUNSEL FOR
                   RICHARD M. OSBORNE, JR and TRICIA A. OSBORNE

         This matter came to be heard upon the Motion of attorney Heather L. Moseman for an

order of this Court to withdrawal as counsel for Defendant Richard M. Osborne, Jr. under Ohio

Rule of Professional Responsibility 1.16(b)(5)&(6). The Court finds the Motion well taken and

grants same.

         IT IS ORDERED that Heather L. Moseman is hereby no longer counsel for Debtors

Richard M and Tricia Osborne, Jr. in the above referenced case.

         IT IS SO ORDERED.

                                                        ####




17-14920-aih         Doc 88       FILED 10/16/19           ENTERED 10/16/19 12:24:52                  Page 1 of 2
Prepared by:

__/s/ Heather L. Moseman______
Heather L. Moseman, Esq. (0076457)
MOSEMAN LAW OFFICE, LLC
Attorney for Debtors
8500 Station Street, Suite 210
Mentor, Ohio 44060
Telephone: 440-255-0832
heather@mosemanlaw.com

                                 CERTIFICATE OF SERVICE

    I certify that on September 16, 2019 a true and correct copy of the MOTION TO
WITHDRAW AS COUNSEL FOR RICHARD M. OSBORNE, JR and TRICIA A.
OSBORNE was served:

Via the court's Electronic Case filing System on these entities and individuals who are listed on
the court's Electronic Mail Notice List:

       David Simon, chapter 7 Trustee via ECF filing.

And by regular U.S. Mail, postage prepaid, on:

       Richard M. and Tricia A Osborne, Jr. at 9050 Jackson Street, Mentor, OH 44060

       All creditors in the Attached creditor matrix

                                                             /s/ Heather L. Moseman
                                                             Heather L. Moseman (0076457)
                                                             MOSEMAN LAW OFFICE, LLC




17-14920-aih      Doc 88     FILED 10/16/19      ENTERED 10/16/19 12:24:52           Page 2 of 2
